AFTER REMANDMENT
BOWEN, Presiding Judge.
In Ex parte Chambers, 522 So.2d 313 (Ala.1987), our Supreme Court held that defendants convicted under the Controlled Substances Act must be sentenced under the provisions of that act and not under the provisions of Alabama’s Habitual Felony Offender Act. As directed by our Supreme Court, we remand this cause to the circuit court of Houston County. The circuit judge is directed to set aside Chambers' sentence of twenty years’ imprisonment as a habitual felony offender and sentence Chambers in accordance with the provisions of the Controlled Substances Act, under which he was convicted.
REMANDED FOR PROPER SENTENCING.
All Judges concur.
ON RETURN TO REMAND
On remand, the trial court sentenced the defendant to fifteen years’ imprisonment and imposed a $10,000 fine under the enhancement provisions of the Alabama Uniform Controlled Substances Act and not the Habitual Felony Offender Act. Since the sentence and fine are within the range of punishment authorized by Alabama Code 1975, § 20-2-76, the judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.